Honorable Tom Hanna                 Opinion    No. M-1250
    Criminal District Attorney
    Jefferson County Courthouse         Re:     Questions concerning consoli-
    P. 0. Box 2553                              dation of funds from the
    Beaumont, Texas 77701                       special road and bridge tax
                                                fund and the farm to market
                                                and lateral road tax fund
                                                with the general fund of the
    Dear Mr. Hanna:                             county.
              Your request   for   an opinion    asks the following   questions:
              “1.  Can the fifteen  cent (lS$) special road
         and bridge tax fund be transferred   into the general
         fund and used for other purposes?
              “2.    Can the money received from the special
         road and bridge tax fund or the farm to market
         and lateral   road tax fund be used for any pur-
         pose other than road and bridge?”
               fin First State Bank and Trust Company of Rio Grande
    City v. Starr County 206 S.W.2d 246 (Tex.Civ.App.     1957)  it was
       Id that where the ioters  of the county had authorized {he
    cceation of a special   road and bridge fund, the commissioners
    court had no authority to tidns.fer such money to another fund.
    Likewise it was held in Carroll v. Williams,,109 Tex. 155, 202
S.W. 504 (1918), that tax money raised ostensibly    for one purpose
    may not be expended for any.~other purpose.
              Subsequent to the above cited cases, Section 9 of Article
    VIII of the Constitution of Texas was amended so as to provide:
              “Sec. 9. The State tax on property,      exclusive
         of the tax necessary to ay the public debt, and of
         the taxes provided for t 1 e benefit   of the public
         free schools,  shall never exceed Thirty-five     Cents
         (354) on the One Hundred Dollars     ($100) valuation;
.        and no county, city or town shall levy a tax rate
         in excess of Eighty Cents (804) on the One Hundred


                                    -6116-


                                                                             . .
                                                                          .   .




Hon. Tom Hanna, page 2             (M-1250)      :. *


     Dollars ($100) valuation       in any one (1) year for
     general fund, permanent improvement fund, road and             *
     bridge fund and jury fund purposes; provided fur-
     ther that at the time the Commissioners Court
     meets to levy the annual tax rate for each couhty
     it shall levy whatever tax rate may be needed for
     the four (4) constitutional       purposes; namely,
       eneral fund, permanent improvement fund, road and
     %ridge fund and jury fund so long as the Court does
     not impair any outstanding bonds or other obli-
     gations and so long as the total of the foregoing
     tax levies does not exceed Eighty Cents (8Ot) on
     the One Hundred Dollars ($100) valuation        in any
     one (1) year.      Once the Court has levied the
     annual tax rate, the same shall remain in force
     and effect   during that taxable year; and the
     Legislature    may also authorize an additional
     annual ad valorem tax to be levied and collected
     for the further maintenance       of the public roads;
     provided,   that a majority of the qualified       property
     taxpaying voters of the count voting at an election
     to be held for that purpose s i all vote such tax,
     not to exceed Fifteen Cents (15e) on the One Hun-
     dred Dollars ($100) valuation       of the property sub-
     ject to taxation in such county.         Any county may
     put all-tax    money collected    by the county into one
     general fund, without regard to the purpose or
     source of each tax.      And the Legislature    may pass
     local laws for the maintenance of the public roads
     and highwaysi without the local notice required
     for special    or local laws.     This Section shall not
     be construed as a limitation       of $owers dele ated to
     counties,   cities   or towns by any other Sect x.on or
     Sections of this Constitution.”
            It is noted that the constitutional      provision   authorizes
a levy not to exceed a tax rate in excess of Eighty Cents (80$)
on the One Hundred Dollars ($100) valuation        “needed for the four
(4) constitutional    purposes; namely, general fund, permanent
improvement fund, road and bridge fund and jury fund so long
as the Court does not impair any outstanding bonds or other obli-
gations . . . .*I The constitutional      provision    also authorizes
the Legislature    to provide for an additional     tax for the mainten-
ance of public roads, provided such tax is voted at an election
not to exceed Fifteen Cents (1st) on the One Hundred Dollars
($100) valuation.     After providing  for these levies,      the consti-
tutional provision    states:   “Any county may put all tax money


                                -6117-
Hon. Tom Hanna, page 3               (M-1250)


collected
 .         by the county- into.one gener,al
                                    ..      fund,        without    regard    to
tne purpose or source or eacn tax:.
              It is noted that Section 9 of Article       VIII is ‘self-
 enacting with regard to authorizing       the levy of the Eighty Cents
‘(804) tax for the four constitutional        funds, whereas the levy of
 the special road and bridge tax requires legislative             authorization
 as well as a vote of the taxpayers.         Such constitutional      provision.
 therefore must be construed as a whole and effect            given to the
 special road and bridge tax.       Therefore it is-our opinion ;irt the
principle     of law announced in.Carroll     v. Wi;ll;a;s~i~ora,
 First State Bank and Trust Company of R’ G d                    y v. Starr
‘County,           that tax money raised os:&sibly         for one purpose
may not F=’  e expended for any other purpose, was not changed by the
 amendment to Section 9 of Article       VIII of the Constitution        of
 Texas.     On the contrary,  such amendment only authorizes the con-
 solidation    of the four constitutional     funds involved in the
 Eighty Cents (804) levy; namely, general fund, permanent improve-
 ment fund, road and bridge fund, and jury fund.            This principle
 was recognized and followed in Attorney General’s Opinion M-369.
 (1969), wherein it was stated:
             “The Commissioners Court of a county may
      consolidate the general fund, permanent improve-
      ment fund, road and bridge fund and jury fund
      into a county general fund? .as provided for by
      the 1967 amendment,to Sectron 9 of Article      VIII,
      Texas Constitution.      However, where such an
      election    has been made, and such consolidation
      achieved, the Commissioners Court may not con-
      solidatethe    Officers’  Salary Bund with the
      resultant general fund of the county.”
           Attorney General’s Opinion M-369 [1969) was clarified
in Attorney General’s Opinion M-438 (1969), wherein it was stated:
            “Attorney General’s Opinion M-369 (1969)
      is applicable   only to those counties in Texas
      having a population of less than 190,000 in-
      habitants.    Counties having a population   in
      excess of 190,000 inhabitants   may consolidate
      the Officers’   Salary Fund with the general
      fund of the county.    The authority  for doing
      so being granted by Section 19(i) of Article
      3912e, Vernon’s Civil Statutes.”
            In view of the foregoing       it   is our opinion     that the

                                  -6118-


                                                                              .    .
     Hon. Tom Hanna, page 4            (M-1250)         ’


     amendment to Section 9 of Article     VIII of the Constitution     of Texas
     authorizing  the consolidation    of the four constitutional     funds
     has no application   to the special   Fifteen Cents (15$) road and
     bridge’tax  fund authorized by the provisions     of Article    6790,
     Vernon’s Civil Statutes,     nor to the ThirtyCents     (30#) farm to
     market and lateral  road tax fund provided by Section la of Article
     VIII of the Texas Constitution     and Article  ?048a, Vernon’s Civil
     Statutes.
                You are accordingly   advised that the Fifteen Cents (1st)
     special road and bridge tax fund may not be transferred     into the
     general fund and used for other purposes.      In answer to your
     second question you are likewise advised that money received from
     the special road and’bridge    tax fund or the farm to market and
     lateral  road tax fund may not be used for any purpose other than
     roads and bridges.   Article   VIII, Section la, Texas Constitution;*
     Article  7048a, Vernon’s Civil Statutes.
                              ‘SUMMARY
                The ‘Fifteen Cents (154) special road and
          bridge tax fund and the farm to market and lateral
          road tax fund may not be transferred   into the
          general fund and may not be used for any purpose
          other than roads and bridges.
                                            VerYG UlY yours,




     Prepared by John Reeves
     Assistant Attorney General
.\   APPROVED:
     OPINIONCOMMITTEE
     Kerns Taylor, Chairman
     W. E. Allen, Co-Chairman
     John Banks
     Bill Campbell
     Roland Allen
     Jay Floyd



                                   -6119-
Hon. Tom Hanna, page 5      (M-1250)


SAMUEL D. MCDANIEL
Staff Legal Assistant
ALFRE'DWALKER
Executive Assistant
NOLAWHITE
First Assistant




                         -6120-